986 F.2d 503
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Robert K. WALKER, Appellant,v.Robert DOTSON, Sheriff, Laclede County, Missouri, Appellee.
No. 92-3180.
United States Court of Appeals,Eighth Circuit.
Submitted:  December 16, 1992.Filed:  February 1, 1993.

Before MAGILL, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Robert K. Walker appeals from the district court's1 grant of summary judgment in favor of Sheriff Robert Dotson in this 42 U.S.C. § 1983 action.  Walker claimed that, while he was being held at the county jail for parole violation, he was deprived of his constitutional rights related to his medical needs, conditions of confinement, and access to the courts.  The district court entered summary judgment for Dotson, concluding Walker's constitutional rights were not violated.  After a careful review of the record, we affirm on the basis of the district court opinion.  See 8th Cir.  R. 47B.



1
 The Honorable Russell G. Clark, Senior United States District Judge for the Western District of Missouri